PER CURIAM.
We reverse the trial court’s order to the extent it bars Appellant, Jacob Jones, Jr., “from filing any further pleadings pro se or in propria, persona regarding the instant case.” Appellant asserts, and the state concedes, that it was error for the trial court to order the prohibition without providing Appellant notice or a reasonable opportunity to respond. See, e.g., State v. Spencer, 751 So.2d 47, 48 (Fla. 1999); Jackson v. Parkhouse, 826 So.2d 478, 478 (Fla. 1st DCA 2002); Hendrixson v. Frye, 994 So.2d 1255, 1255 (Fla. 1st DCA 2008). The order on appeal is otherwise affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
ROBERTS, WINOKUR, and M.K. THOMAS, JJ„ CONCUR.